69 U.S. 96 (1864)
2 Wall. 96
BROBST
v.
BROBST.
Supreme Court of United States.

Mr. Justice NELSON delivered the opinion of the court.
It appears that an appeal has been taken from that part of the case covered by the final decree, and a certificate of division upon the residue.
There is no objection to this practice. It has been recognized and acted upon in several instances in this court.
*97 The questions arising on this appeal, and on the certificate of division, come up together, and are heard on the same record.
The omission to file the bond, under the circumstances, may be corrected by filing one in conformity with the act of Congress. The peculiar state of the record, and mode of bringing up the questions from the court below, probably misled the solicitors.
Let a rule be entered, that the appellant have sixty days from notice of it, to file a bond with the clerk of the court, to be approved by the proper officer, upon complying with which, this motion be dismissed; otherwise granted.